Name: 85/551/EEC: Commission Decision of 9 December 1985 approving a modification to the programme for the marketing and processing of potatoes in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  regions of EU Member States;  management
 Date Published: 1985-12-19

 Avis juridique important|31985D055185/551/EEC: Commission Decision of 9 December 1985 approving a modification to the programme for the marketing and processing of potatoes in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 341 , 19/12/1985 P. 0027 - 0027*****COMMISSION DECISION of 9 December 1985 approving a modification to the programme for the marketing and processing of potatoes in England and Wales pursuant to Council Regulation (EEC) No 355/77 (85/551/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1) as last amended by Council Regulation (EEC) No 1247/85 (2) and in particular Article 5 thereof, Whereas the Government of the United Kingdom communicated a modification to the programme for the potato sector in England and Wales on 17 April 1985 approved by the Decision of the Commission of 22 January 1980 (3) and on 2 August 1985 provided additional information; Whereas the said modification relates to the creation and expansion of storage grading and cold-store facilities for potatoes and the rationalization of potato processing in the food industries with the aim of adapting production and sales to market requirements as to quantity, quality and packaging and thus to raise the incomes of potato growers; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient of the details referred to in Article 3 of Regulation (EEC) No 355/77 (other than for non-Annex-II products and possible pilot projects on which no decision can be taken at this stage) showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the potato sector in England and Wales; whereas the scheduled time for implementation of the modification does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification for the potato sector in England and Wales communicated by the Government of the United Kingdom on 17 April 1985 and supplemented on 2 August 1985 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 36, 13. 2. 1980, p. 30.